Citation Nr: 0017277	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-35 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This appeal arises from a rating decision dated in August 
1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which, in 
pertinent part, denied the veteran's claim for service 
connection for a psychiatric condition, to include PTSD.  In 
September 1994, the veteran submitted a statement indicating 
his disagreement with the August 1994 decision with regard to 
his combat related PTSD.  In August 1995, the VA issued a 
Statement of the Case (SOC) as to service connection for 
PTSD.  The veteran submitted a substantive appeal addressing 
only the denial of service connection for PTSD in October 
1995. 

In November 1997, the Board remanded the veteran's claim for 
service connection for PTSD so that the issue could be 
developed further.  On remand, the RO continued the denial of 
the claim; hence, that issue has been returned to the Board 
for further appellate consideration.  


REMAND

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in- service stressor.  See 38 C.F.R. 
3.304(f) (1999).

The veteran essentially contends, in both written statements 
and in testimony he presented during his December 1995 
personal hearing before a hearing officer at the RO, that he 
has PTSD as the result of his experiences in Vietnam.  He has 
asserted a multitude of combat related stressful experiences 
in service, to include coming under mortar and sniper attacks 
while serving with the combat engineers (March 1994 
statement), witnessing the deaths of fellow soldiers 
(identified as Billy Campbell, Glenn Parker, "Redd", and 
Louis Guerrero), killing a Montagne boy, and stabbing a North 
Vietnamese soldier. 

The RO essentially denied the veteran's claim for service 
connection for PTSD on the basis that the evidence available 
for review was inadequate to establish that a stressful 
experience occurred during service.  However, the Board's 
review of the evidence indicates that the veteran has 
asserted in-stressful experiences and has been diagnosed with 
PTSD by a VA physician, sufficient to render the claim at 
least plausible (see Patton v. West, 12 Vet. App. 272, 276 
(1999)), and that some claimed stressful incidents during 
service appear to have been independently corroborated.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

As noted in the prior remand, the evidence of records does 
not clearly establish that he engaged in combat with the 
enemy in service.  His military records show that he was a 
quarryman and a crawler tractor operator, and that he served 
in Vietnam from January 1969 to November 1969 with the 
Company A of the 864th Engineer Battalion.  He was awarded 
the National Defense Service Medal, the Vietnam Campaign 
Medal with 60 device, and Vietnam Service Medal with three 
bronze service stars.  While the veteran's service medical 
and personnel records do not indicate that the veteran was 
wounded or injured in Vietnam, they do show that he had 
treatment for psychiatric problems in November 1969 following 
inappropriate behavior in his unit.  At that time the veteran 
was diagnosed with chronic latent schizophrenia, severe, 
manifested by confused thinking in the face of average 
intelligence, severe depression, rage reaction, and 
constricted affect response.  He was sent to the U.S. Army 
Hospital at Fort Campbell, Kentucky, where he was diagnosed 
with paranoid reaction and returned to duty.  On his 
separation examination in January 1971, the veteran was 
evaluated as psychiatrically normal.   

At the time of the prior remand, the record included an 
October 1995 response to an RO request for verification of 
the veteran's reported stressors.  In that letter, the 
director of the former Environmental Research Support Group 
(ESG) (now United States Armed Services Center for Research 
of Units Records) (Unit Records Center) indicated that US 
Army casualty data reveal that PFC Billy Wayne Campbell was 
killed in action as a result of fragment wounds received 
during a hostile mortar attack on June 1, 1969.  He also 
found that the records indicated that the higher headquarters 
of PFC Campbell was not the same as the veteran's.  It was 
noted that the data included a Glenn Parker, but that this 
casualty occurred in 1968, prior to the veteran's arrival in 
Vietnam.  

Pursuant to the Board's November 1997 Board remand, the 
veteran submitted additional statements elaborating on the 
details of the stressful events he experienced in service.  
The RO also undertook additional efforts, as requested by the 
Board, to verify the veteran's claimed stressors.

A July 1998 response from the National Personnel Records 
Center (NPRC) indicates that the Morning Reports for Company 
A. of the 864th Engineer Battalion were searched, but that no 
records were found regarding the veteran.  His name was noted 
to have appeared on rosters. 

In June 1999, a rating specialist prepared a list of claimed 
stressors reported by the veteran, and submitted the list to 
the (Unit Record Center) for verification.  In response to RO 
inquiry, the Unit Record Center provided extracts of an 
Operational Report - Lessons Learned from the 864th Engineer 
Battalion for the periods ending January 1969, April 1969, 
July 1969, and January 1970.  These reports indicate that in 
the quarter ending in April 1969, the Battalion experienced 
one ambush between Bridge #7 and Bridge #8 on QL-21 in which 
two members of Charlie Company were killed in action, and 
that numerous instances of sniper fire occurred, however, no 
personnel injuries or equipment damage resulted.  They also 
reveal that in the quarter ending in July 1969, isolated 
sniper incidents and two mortar attacks on Nha Trang resulted 
in a total of 4 personnel wounded in action during the 
quarter.  No records were submitted for the quarter ending 
October 1969.

The information received from official sources appears to 
verify some aspects of the veteran's claimed stressful in-
service experiences.  The veteran reported that his unit was 
sometimes mortared when on route from location to location 
laying asphalt and unloading limestone.  He also noted that 
they were sometimes hit with sniper fire.  More specifically, 
the veteran noted that "Redd" was killed by mortar fire and 
that the convoy on the way to Nha Trang was hit with sniper 
fire.  He also stated that his camp received hundreds of 
incoming rounds.  (See March 1994 and May 1998 stressor 
statements and the veteran's responses to the questionnaire 
returned in May 1998.)   

Although the veteran's reports of his unit being under fire 
are somewhat vague, the evidence of record verifies that 
during his tour of duty in Vietnam, the veteran's Battalion 
was ambushed resulting in two deaths, that the Battalion was 
the subject of numerous instances sniper fire, and that 
isolated sniper fire and two mortar attacks at Nha Trang 
injured four soldiers in the veteran's Battalion.  In short, 
there was incoming mortar rounds and small arms fire.

Clearly, the information received from Unit Records Center 
and other official sources provides no specific corroboration 
of the veteran's actual participation in firefights, or that 
he witnessed the deaths of any named individuals killed in 
connection therewith, or that the veteran killed a Montagne 
boy.  However, to the extent that those records indicate that 
the veteran may well have been present at Nha Trang, where 
his Battalion took mortar and sniper fire, or at the ambush 
between Bridge #7 and Bridge #8 on QL-21, the documented area 
locations where attacks on the veteran's Battalion occurred 
during his Vietnam tour, such evidence appears to 
sufficiently corroborate these aspects of the veteran's 
claim.  

In Suozzi v. Brown, 10 Vet. App. 307, 311 (1997), the United 
States Court of Veterans Appeals (currently the U.S. Court of 
Appeals for Veterans Claims) [Court] held that by requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" far too 
narrowly.  In Suozzi, the Court found that a radio log, which 
showed that the veteran's company had come under attack, was 
new and material evidence to warrant reopening a claim for 
service connection for PTSD, despite the fact that the radio 
log did not identify the veteran's participation.  The Court 
further stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

In light of the foregoing, the Board concludes that the 
evidence of record establishes the occurrence of mortar and 
sniper attacks on the veteran's Battalion during his period 
of service in Vietnam.

However, in addition to verification of an in-service 
stressor, service connection for PTSD also requires a current 
diagnosis of PTSD, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  The Board finds that the evidence of 
record does not sufficiently resolve the question of whether 
the veteran currently has PTSD as a result of his verified 
in- service stressful experiences.

The medical evidence of record shows that the veteran was 
first diagnosed with PTSD in February 1994 during a VA 
examination for PTSD.  Prior diagnoses included manic 
depressive disorder, depression, and substance abuse.  In a 
May 1996 letter from a VA psychiatrist, it was reported that 
the veteran was treated in the PCT clinic in October 1995 for 
his PTSD, that the veteran met the diagnostic criteria, and 
that tests performed were all consistent with PTSD.  Prior 
diagnoses of bipolar disorder and substance dependence were 
also noted.  

The Board notes, however, that none of the VA medical reports 
that reflect diagnoses of PTSD specify the stressor 
underlying the diagnosis.  Hence, there is no medical opinion 
that indicates that the in-service stressful experiences the 
Board has found is corroborated by the record (i.e., the 
documented incidents of the mortar or sniper attacks on his 
Battalion at/near the veteran's base camps) is sufficient to 
support a diagnosis of PTSD.  Under these circumstances, the 
Board finds that additional examination of the veteran and an 
opinion in this regard is needed to resolve the issue on 
appeal, even though it will, regrettably, further delay a 
decision on the merits of the claim.

The Board further notes, as explained below, that if the VA 
psychiatrist who is designated to examine the veteran 
determines that the corroborated stressors are not sufficient 
to support a diagnosis of PTSD, additional development to 
obtain, from the Unit Records Center, records for the quarter 
ending in October 1969, and a supplemental medical opinion, 
will be necessary.

Accordingly, this case is hereby REMANDED to the RO for the 
following development and action:

1.  The veteran should be examined by a 
VA psychiatrist to determine whether it 
is at least as likely as not that his 
PTSD is a result of the only currently 
verified in-service experiences (i.e., 
mortar and sniper attacks on the 
veteran's Battalion).  The examiner must 
be instructed that only those 
corroborated experiences may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the stressors 
established by the record. 

It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA psychiatrist who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  The report of the 
examination must include the rationale 
underlying all opinions expressed, 
citing, if necessary, to specific 
evidence in the record.  The report 
should be associated with the other 
evidence on file in the veteran's claims 
folder.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  The RO should then review the record.  
If the VA psychiatrist has indicated that 
the veteran has PTSD due to verified in-
service stressful experiences (mortar and 
sniper attacks on his Battalion), then 
the RO should make no further attempt to 
verify additional stressors, skip the 
development requested in paragraph 4, 
below, and proceed with paragraph 5.  If 
the psychiatrist determines that the 
verified in-service stressful experiences 
are not sufficient to support a diagnosis 
of PTSD, then the RO should contact the 
Unit Record Center and request copies of 
the Operational Report - Lessons Learned 
for the Quarter ending in October 1969 
and, if obtained, proceed with the 
development requested in paragraph 4.  If 
the requested records are not available, 
that fact should clearly be documented in 
the claims file, the RO should skip the 
development requested in paragraph 4, and 
proceed with paragraph 5.  

4.  The RO should review the Operational 
Report - Lessons Learned from the period 
ending in October 1969, and determine 
whether the occurrence of any in-service 
stressful experience claimed by the 
veteran is verified.  If no additional 
in-service stressful experience(s) is/are 
verified, then the RO may proceed to 
paragraph 5, below.  If any additional 
in-service stressful experience(s) is/are 
verified, the RO should obtain a 
supplemental psychiatric opinion on the 
question of whether all of the veteran's 
verified in-service stressful experiences 
are sufficient to support a diagnosis of 
PTSD. 

5.  After completion of the foregoing (as 
appropriate), and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for service 
connection for PTSD on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, to include the 
benefit-of-the-doubt doctrine (see 38 
U.S.C.A. 5107(b) (West 1991)).  The RO 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




